801 F.2d 394Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jessie Benjamin KINDLEY, Sr., Plaintiff-Appellant,v.JAMES RIVER CORRECTIONAL CENTER;  Rufus Baker, Warden;Harold Underwood, RN, Nursing Supervisor;  Samalena Kidd,RN, Nurse;  David Mapp, Sheriff, Norfolk City Jail;  JoeSmith, Sheriff, Virginia Beach City Jail, Defendants-Appellees.
No. 86-7169.
United States Court of Appeals,Fourth Circuit.
Submitted Aug. 15, 1986.Decided Sept. 16, 1986.

Jessie Benjamin Kindley, appellant pro se.
Michael A. Likavec, Office of the Attorney General;  Joseph Patrick McMenamin, and Rosewell Page, McGuire, Woods and Battle;  and Richard T. Sobol, Seawell, Dalton, Hughes & Timms, for appellees.
E.D.Va.
AFFIRMED.,
Before RUSSELL, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Kindley v. James River Correctional Center, C/A No. 85-399-N (E.D.Va., ,June 11, 1986) .

AFFIRMED